DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Submission of a Response
Applicant’s submission of a response on 6/16/2021 has been received and considered. In the response, Applicant amended claims 2, 10 and 19. Therefore, claims 2 – 19 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2 – 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McNitt et al. (US Pub. No. 2002/0114493 A1). 
As per claim 2, McNitt et al. discloses an information processing apparatus, comprising: receive sensor information from an imaging unit (see Fig. 2 and [0026]); determine event information based on the sensor information (a trigger event may be caused by predetermined positional coordinated of the golfer’s swing, by the sensed impact of the club and ball, see [0045] and [0058]); capture a play image by the imaging unit (see [0032]); provide the play image (see [0064]); set chapter information corresponding to a detected event to the play image captured by the imaging unit based on an event type included in the event information (see [0060], [0064] –[0065]), the chapter information comprising information specifying a reproduction interval of a 
As per claim 3, McNitt et al. discloses the sensor information comprises information that provides an indication of a user behavior (the capture images can allow the user to analysis their swing to determine proper and improper swing behavior, see [0066]).
As per claim 4, McNitt et al. discloses the predetermined event includes a start time and an end time of a play event (See [0038] – [0040]).
As per claim 5, McNitt et al. discloses the play event comprises user movement associated with a sport activity (golf swing, see Fig. 7).
As per claim 6, McNitt et al. discloses the processor determines at least one of imaging start or imaging end where the play image comprises a moving image (see [0038] – [0040]).
As per claim 7, McNitt et al. discloses the predetermined event includes an effective play event and an ineffective play event, the effective play event comprising an event that is designated as part of a sport and the ineffective play event comprising an event that is not designated as part of the sport (if a trigger event is determined, then the imaging device capture/collect data during the timing window, any data that is collected after the timed window is considered as ineffective play data and is discarded out and not collected, see [0045], [0058] and [0068], ”positional measurement values to a range of predetermined threshold values, 
As per claim 8, McNitt et al. discloses the processor controls a plurality of imaging units to capture the play image based on the predetermined event such that one of the plurality of imaging units captures the play image based on an angle of the one of the plurality of imaging units and the predetermined event (video recording device simultaneously record video information of a swing from different angles, see [0058] and Fig. 7). 
As per claim 9, McNitt et al. discloses the processor controls a plurality of imaging units to capture a plurality of play images based on the predetermined event and selects the play image from the plurality of play images based on an angle of the one of the plurality of imaging units and the predetermined event (see [0064] – [0065]).
As per claims 10 – 18, the instant claims are a method in which corresponds to the apparatus of claims 1 – 9. Therefore, it is rejected for the reasons set forth above. 
As per claim 19, the instant claim is a non-transitory recording medium in which corresponds to the apparatus of claims 1. Therefore, it is rejected for the reasons set forth above. 
Response to Arguments
Applicant's arguments filed on 6/16/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the McNitt does not teach the play image the types of play events can be set variously in accordance with sports items or a preference of a player. Therefore, the grounds of rejection are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715